Hathaway, J.
— The case finds, that at the time the bond expired, the principal defendant had no attachable property or means to pay the debt other 'than disclosed, and that the property disclosed was received by the plaintiffs’ attorney and indorsed on the execution. The action was brought before a justice of the peace. The plaintiffs have sustained no damage by breach of the conditions of the bond and can recover none.
The case comes within the express provisions of the Act of 1848, entitled “ An Act additional for the relief of poor debtors.” Chapter 85, § 4. Plaintiff nonsuit.
Shepley, C. J., and Wells and Bice, J. J., concurred.